EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Strauss on February 18, 2021.
	The application has been amended as follows:
Please amend claims 8 and 16 as follows:

Claim 8:
	On [line 7] of claim 8, please change “data lyre (DL)” to --data layer (DL)--.

Claim 16
	16. (Currently Amended) One or more non-transitory computer-readable storage media (NTCRSM) comprising instructions for a runtime connector (RC), wherein execution of the instructions by one or more processors of a client device is to cause the client device to:
for each user interaction with a widget of a set of widgets in a platform-specific visualization layer (PSVL) indicated by an interaction layer (IL) communicatively coupled with the RC, implement the RC to coordinate and control a totality of interactions between a data layer (DL), the PSVL, and the IL, wherein the coordination and control of the interactions includes:
translation of the user interaction into a command for consumption by the DL based on a topic associated with the user interaction, the widget being a subscriber to the topic, 
passing of the command to the DL,
communication of 
routing of the topic-based message including the VD to the PSVL for generation of an instance of the widget including the VR of the data of the one or more datasets based on the VD, the routing being based on a mapping of topics to subscribers, and the instance of the widget being generated in a manner specific to a platform of the client device.

Allowable Subject Matter
	Claims 1-21 are allowed.

	The following is an examiner’s statement of reasons for allowance:
Examiner has carefully considered claims 1-21. None of the cited arts of records discloses, suggests, nor teaches a client device that implements the platform-specific visualization layer (PSVL), the interaction layer (IL), the data layer (DL), and the runtime connector (RC) of independent claim 1, where the RC coordinates and controls a totality of interactions between the DL, the PSVL, and the IL, the coordination and control of the interactions including translation of the detected selection and the interaction type into a command for consumption by the DL, communication of an indication of the detected selection and interaction type from the IL to the DL based on the translation, and route topic-based messages including the VD from the DL to individual widgets in the PSVL based on a mapping of topics to subscribers, the individual widgets being subscribers to one or more topics, the detected selection being a topic among the topics. 
The closest prior art Townsend et al (U.S. Patent No. 8,468,545) discloses a networked contact center [figure 2, ‘202’; figure 3, ’302’] having a platform layer [column 5, lines 52-59; figure 3, ‘306’] where a platform specific agent machine [column 5, line 64 to column 6, line 18; figure 2, ‘248,’ ‘256,’ ‘264’] displays a graphical user interface (UI) having widgets/frames containing data from various [column 8, line 66 to column 9, line 13; column 10, lines 34-60; figure 7]. A storage layer associated with databases and associated database machines [column 6, lines 21-27] receives a request from an agent machine, retrieves data from storage [column 8, lines 15-26], and provides the retrieved data back to the agent machine where the user interface on the agent machine may be updated with the retrieved data [column 8, lines 49-54]. Frames on the user interface may be subscribed to topics such that the data received from a data source having a topic name that matches the subscription of the frame will be published in the frame [column 10, lines 1-32]. When an agent machine submits a request for information, a Jabber Communications Manager (JCM) consumes data received from the agent machine and translates the data for use in a backend layer [column 7, lines 4-7, 28-32]. The JCM server may further transmit data from the backend layer to the web layer for further transmission to the agent machine [column 7, lines 32-35]. Although the JCM translates data for use in the backend layer and retrieves the appropriate data for transmission from the backend layer to the web layer for transmission back to the agent machine, the JCM is not implemented on the agent machine, but is instead on a server accessible over the Internet. Further, Townsend does not teach that the GUI on the agent machine is generated in a manner specific to a platform of the agent machine, or that the agent machine implements an interaction layer that detects user interaction with the widgets/frames of the GUI and determines an interaction type and a data item selection of the user interaction. 
Another close prior art, Winternitz et al (U.S. Patent No, 9,075,618) discloses a platform abstraction layer that includes a scene graph processing layer that selects appropriate platform specific technologies for efficiently outputting a data visualization in view of hints indicated in a scene graph [column 8, lines 23-29; column 9, lines 35-52]. The scene graph processing layer sends specific operations to a platform specific rendering sub-system for processing [column 9, lines 61-67] where the platform specific rendering sub-system outputs the data visualizations by processing the specific operations [column 10, lines 1-11]. Thus, the platform abstraction layer generates a user interface [column 6, lines 1-4]. However, Winternitz does not teach a runtime connector that coordinates and controls a totality of interactions between a data layer, the platform-specific visualization layer, and an interaction layer.
Similar subject matter is disclosed in independent claims 8 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/ALVIN H TAN/Primary Examiner, Art Unit 2178